 1                                                                              JS-6
 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10

11
     UNIVERSAL DYEING & PRINTING,                    Case Number: 2:17-cv-09046-CAS-SSx
     INC.,                                           Hon. Christina A. Snyder Presiding
12
                                                     [PROPOSED] ORDER ON
     Plaintiff,
13                                                   STIPULATION TO DISMISS
                                                     ACTION WITH PREJUDICE
14   v.
15
     WALMART INC., et al.,
16

17
     Defendants.

18

19                                   [PROPOSED] ORDER:
20         FOR GOOD CAUSE APPEARING, THE FOLLOWING IS HEREBY
21   ORDERED:
22         1.       The entire action is hereby dismissed with prejudice; and
23         2.       Plaintiff Universal Dyeing & Printing, Inc. and Defendant Genesco Inc.
24                  (erroneously sued as Genesco Brands, Inc.) will each bear their
25   ///
26   ///
27   ///
28                                               1

                  [PROPOSED] ORDER ON STIPULATION TO DISMISS ACTION WITH PREJUDICE
 1
                 respective costs and attorneys’ fees as incurred against one another in

 2
                 connection with this action.

 3
           SO STIPULATED.

 4

 5
     Date: October 11, 2018                By:
                                                     HON. CHRISTINA A. SNYDER
 6                                                   UNITED STATES DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                               2

               [PROPOSED] ORDER ON STIPULATION TO DISMISS ACTION WITH PREJUDICE
